Citation Nr: 1141769	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-37 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971. 

By rating decision in March 2004, the RO denied service connection, in pertinent part, for diabetes mellitus, type II.  The Veteran was notified and he did not appeal.  The Veteran filed a new claim for service connection for diabetes mellitus type II in July 2007.  A January 2008 rating decision denied service connection for diabetes.  A December 2009 supplemental statement of the case reversed the January 2008 rating decision and found that there was new and material evidence sufficient to re-open the claim, but that service connection remained denied.  The Veteran perfected a timely appeal to the Board.  

In a June 2010 Board decision, the Board granted the Veteran's petition to reopen and then denied the claim on the merits.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC).  In June 2011, the CAVC granted a joint motion for remand, vacating the June 2010 Board decision that denied entitlement to service connection for diabetes mellitus, type II, and remanding the case for further proceedings.


FINDINGS OF FACT

1.  The Veteran has diabetes mellitus, Type II. 

2.  Resolving all reasonable doubt in favor of the Veteran, the Veteran was assigned to a unit serving near the Korean demilitarized zone (DMZ) between April 1, 1968, and August 31, 1971.  






CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II are met.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As the Board has granted the full benefits sought with respect to the issue herein decided, there is no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

II.  Analysis

The Veteran has contended that he has developed diabetes mellitus, type II, as a result of exposure to Agent Orange while serving on active duty in Korea near the DMZ from 1970 to 1971.    

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110; 1131, 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Diabetes mellitus may be presumed to have been incurred during active military service if it becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  In this case, there is no evidence that diabetes mellitus manifested to any degree during the first year after the Veteran completed his active duty service. 

However, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that he or she was not so exposed.  See 38 CFR 3.814(c)(2); 38 C.F.R. § 3.307(a)(6)(iv) (effective February 24, 2011); 76 Fed. Reg. 4245, 4248 (Jan. 25, 2011).  The Veteran's claim for service connection for diabetes was denied by the RO and subsequently the Board under former regulations that limited the time frame for presumed herbicide exposure to between April 1968 and July 1969.  

38 C.F.R. § 3.307(a)(6)(iv) became effective February 24, 2011 and applies to claims, such as the Veteran's, all applications for benefits that are pending before the U.S. Court of Appeals for Veterans Claims.  See 76 Fed. Reg. 4245-01, 4228 (Jan. 25, 2011).  

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) may be found in VA's M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  Exposure to herbicides is conceded for veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1, 1968 to August 31, 1971, in accordance with the amendment cited above. 

In reviewing VA's Adjudication Procedure Manual (M21-1MR), as pertinent to this claim, the Board notes that DoD has not identified the 19th GSG, HQ KORSCOM, 8th Army or the 4th Maintenance Battalion (the units in which the Veteran served in) as units for which exposure to herbicide has been conceded.  See M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.   

However, the Veteran has contended, throughout the duration of his appeal, that he was exposed to Agent Orange while stationed in Korea near the DMZ.  The Veteran testified at a March 2009 VA RO hearing that he was on active duty between January 1970 and October 1971.  He testified that he was stationed at Camp Kyle, South Korea and that his job as a courier took him to locations on or near the DMZ including Camps Breeze, Cody, and Casey.  In support of his contention that he was on or near the DMZ during his military service in Korea, the Veteran submitted a map entitled "DMZ Area" this map shows that camp Casey and camp Kyle were near a DMZ area.  The Veteran also submitted a copy of an article from the Korea Herald.  This article is entitled "Military units begin clean-up of polluted former U.S. bases."  The article indicates that clean up has begun at Camp Kyle in order to decontaminate the facility.  A separate article (from an unknown origin) indicates that the DoD defoliated the fields of fire between the front line defensive positions and the south barrier fence.  The size of the treated area was a strip of lane 151 miles long and up to 350 years wide from fence to north of the "civilian control line."  There is no evidence that herbicide was sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  A May 2004 article was also submitted which discussed the use of Agent Orange along the DMZ in Korea from 1968-1969.  

An April 2008 written statement from the Veteran indicates that he transported barrels of Agent Orange to the DMZ and witnessed leaking barrels of the contaminant.  He indicated that while stationed at Camp Kyle, his duties included providing maintenance support to the DMZ units.  He reported that he provided trucks and transportation and moved supplies-one of the supplies moved was Agent Orange.  The Veteran submitted a photograph from his military yearbook which shows a service member transporting barrels.  

An inquiry was made with the Defense Personnel Records Information Retrieval System and the VA received the following response: "we reviewed the 1907 unit history submitted by Headquarters, 4th Maintenance Battalion (direct support).  The history documents that the Headquarters and Company A were stationed at Camp Kyle, located approximately 21 miles from the DMZ.  The Battalion was responsible for supporting more than 400 customer units that extended from the DMZ to Pusan.  However, the history does not document the use, storage, spraying, or transporting of herbicides.  In addition, the history does not mention or document the specific duties performed by the unit members along the DMZ.  

The Board has considered the lay statements and testimony of the Veteran in conjunction with the other evidence submitted by the Veteran and the report from the Defense Personnel Records Information Retrieval System.  Given that the Veteran was stationed at a base that was 21 miles from the DMZ, which can be considered "near" the DMZ, and there is evidence that Agent Orange was used in the DMZ during the time in which the Veteran was stationed near the DMZ, the Board finds that all reasonable doubt should resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  

Having resolved doubt as to exposure in the Veteran's favor, the presumption that the Veteran's exposure was etiologically related to post-service development of diabetes mellitus, type II, is applicable.  The medical evidence of record confirms that he has type II diabetes mellitus, a disease presumptively associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2011).  As the presumptions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) can be applied to the Veteran's case, service connection for diabetes can be awarded on a presumptive basis.  Id.  Service connection for diabetes is granted. 


ORDER
	
Entitlement to service connection for diabetes mellitus, type II, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


